Paul Ward, Associate Justice (dissenting). My dissent is based on the points or issues hereafter set out. One. The second paragraph on page 2 of the typewritten opinion indicates to me the majority consider this to be a child custody case. The two cases cited, as showing that “the interest of the child is the first thing to be considered,” are chancery cases, while the case here is appealed from the probate court. This is not a custody case, and the trial court so held, stating: The probate court “has no jurisdiction to act upon the custody of the children involved herein.” Yet, on page 4 of the opinion, the majority again state: “But, as we heretofore pointed out, the first consideration is the welfare of the children.” It goes without argument that the welfare of the children will be the prime issue when the matter of adoption is considered in the chancery court. Hence, it appears to me the majority are relyina' heavilv (if not exclusively) on something that is not even an issue in this case. Tioo. In my opinion, only one issue is presented by this appeal, and that issue involves purely a legal question-can a parent, who has consented (in writing)-to the adoption of his child, arbitrarily revoke such consent before a preliminary or interlocutory order of adoption has been entered in a chancery court? First, it should be pointed out that there are two ways in which a parent may give his consent for adoption. (a) One, the parent gives his written verified consent for a person (known to him) to adopt his child— as set out in Ark. Stat. Ann. § 56-106 (1947). (b) The other (as here), the parent consents for the probate court to appoint a guardian for his child with “authority to consent to adoption . . .” to some person unknown to him. See § 56-106 (IV). In the case under consideration we are dealing with situation (b) only. Naturally, if the probate order appealed from is affirmed (that is, if the father is allowed to withdraw his consent) then the adoption proceeding (in an unnamed county, in chancery court) must fail. The majority appear to fail to understand that the father has not consented to the adoption of his children but has only consented to have Miss Johnston appomted guardian (with power to consent). My first position is that the father is no more firmly bound in one instance than the other. Certainly the majority has not proven (or even contended) otherwise. My second position is we have already clearly indicated that (before an interlocutory order of adoption has been entered in chancery court) the parent can arbitrarily withdraw his consent. It was so held in Combs v. Edmiston, 216 Ark. 270, 225 S. W. 2d 26, and in Martin v. Ford, 224 Ark. 993, 277 S. W. 2d 842. It is true that the Probate Court had authority to take Donald’s children away from him and appoint Miss Johnston guardian (with power to consent to adoption) without his consent. In such case, however, it was necessary to have a trial at which Donald was present or of which he had notice. In the case under consideration no such trial was held. Miss Johnston filed her petition on August 8, 1962 and the order (appointing her) was signed the same day. If a trial was held (which is not shown) Donald had no notice. The same judge who made the order later set it aside and I believe he knew more about the facts and merits of the case than this Court could possibly know.